Case 1:21-cr-00451-CJN Document 11 Filed 02/08/21 Page 1of1

AO 442 (Rev. L1/11) Arrest Warrant
UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America

v. )
Suzanne lanni ) Case No.

aka Sue lanni )

)

)

)

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | Suzanne lanni ’
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment © Superseding Indictment Cl) Information © Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct on Capitol Grounds

Robin M. Meriweather Distily ssned by Robla M, Merweather

Issuing officer's signature

Date: 01/18/2021

 

City and state: | Washington, D.C. Robin M. Meriweather, United States Magistrate Judge
Printed name and title

 

Return

This warrant was received on (date) Ol 18 i Qo2\___, and the person was arrested on (date) ©] [9J2O2\

at (city and state)
pa: O14] 20a Prion na
4 7 , Arresting ‘er's signature
Dvia AMIEL C Le on title pecia tr

 

 

 

 

 

 

 
